                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PRETERM-CLEVELAND, INC.,          :    Case No.
et al.,                           :
                                  :    Judge
          Plaintiffs,             :
                                  :    PLAINTIFFS’ MOTION AND
v.                                :    MEMORANDUM OF LAW IN
                                  :    SUPPORT
DAVID YOST, et al.,               :    OF THEIR MOTION FOR
                                  :    TEMPORARY RESTRAINING
           Defendants.            :    ORDER AND/OR
                                  :    PRELIMINARY INJUNCTION
                                  :
                                  :
             MOTION FOR TEMPORARY RESTRAINING ORDER
                      AND/OR PRELIMINARY INJUNCTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Preterm-

Cleveland, Planned Parenthood Southwest Ohio Region, Sharon Liner, M.D., Planned

Parenthood of Greater Ohio, Women’s Med Group Professional Corporation, and Capital Care

Network of Toledo, move to preliminarily enjoin Ohio Senate Bill 23 of the 133rd General

Assembly (“S.B. 23” or “the Ban”), which would ban abortion starting at about six weeks in

pregnancy, when approximately 90% of abortions in the state are performed, in violation of more

than four decades of Supreme Court precedent. Absent an order from this court, the Ban will go

into effect on July 10, 2019. Plaintiffs seek to enjoin all Defendants, their officers, agents,

servants, employees, and attorneys, and any persons in active concert or participation with them

from enforcing or complying with S.B. 23. Should the Court be unable to enter the requested

preliminary injunction before the Ban takes effect on July 10, 2019, Plaintiffs respectfully

request the Court enter a temporary restraining order.
        Plaintiffs will provide notice to all Defendants today. To prevent the infliction of

irreparable harm to Plaintiffs’ patients from the unconstitutional denial of their reproductive

rights, Plaintiffs request that this Court issue a ruling prior to July 10, 2019, the effective date of

the Ban.

        Plaintiffs request that the injunction be granted without bond. If bond is required,

Plaintiffs request it be set at $1.00.

                          MEMORANDUM OF LAW IN SUPPORT
                      OF MOTION FOR A PRELIMINARY INJUNCTION
                       AND/OR TEMPORARY RESTRAINING ORDER

        Ohio has enacted a near-total ban on abortion. Senate Bill 23 (“S.B. 23” or “the Ban”)

was signed into law on April 11, 2019, over the protest of women, people of color, medical

professionals, and religious leaders1 and with the full knowledge that the Ban is unconstitutional

and would draw a legal challenge.2 The Ban—which would make it a felony to provide abortion



1
  See Maggie Prosser, Ohio Legislature Passes Heartbeat Bill—Now Ready for Gov. DeWine’s
Signature, The Columbus Dispatch (April 10, 2019),
https://www.dispatch.com/news/20190410/ohio-legislature-passes-heartbeat-bill---now-ready-
for-gov-dewines-signature (reporting “scores of protestors both outside and inside the legislative
chambers”); Hearing on S.B. 23, 133rd Leg. Ses. (2019) (statement of Rep. Galonski) (S.B. 23
takes “a massive step back in history by diminishing women’s freedoms”); id.(statement of Rep.
Russo) (S.B. 23 shows “total disrespect” for women’s lives”); id.(statement of Rep. Brown)
(S.B. 23 “demonstrates no concern at all toward the pregnant woman”); id. (testimony of
Restoring Our Own Through Transformation) (S.B. 23 “continue[s] the civic disruption of the
Black family unit by putting one of the most important family decisions at risk”); id. (statement
of Ohio American College of Obstetricians & Gynecologists) (urging legislators to vote no on
S.B. 23); id. (statement of Ohio State Medical Association) (same); id. (statement of National
Council of Jewish Women Cleveland) (same); id. (statement of First Unitarian Universalist
Church of Columbus) (same); id. (statement of Orchard Hill United Church of Christ in
Chillicothe) (same).
2
 Governor DeWine has said publicly that he sees the Ban as an opportunity to advocate for
“reversal of existing legal precedents.” Ohio Gov. Signs Ban on Abortion After 1st Heartbeat,
Associated Press (Apr. 12, 2019),
https://www.apnews.com/0b1deb8c1f5d41d8ab4c9e32446a55ce. Similarly, S.B. 23’s sponsor in



                                                   2
care starting at approximately six weeks of pregnancy, a point at which many individuals do not

even know they are pregnant and long before viability—is unquestionably unconstitutional under

forty-six years of Supreme Court precedent, beginning with Roe v. Wade, 410 U.S. 113 (1973),

which unequivocally held that the State may not ban abortion before the point of viability.

        Plaintiffs seek a temporary restraining order and/or a preliminary injunction to block

enforcement of S.B. 23. Without this relief, abortion access will be all but eliminated in Ohio, as

Plaintiffs will be forced to turn away almost all patients seeking abortion care. Plaintiffs’ patients

will be stripped of their constitutionally protected freedom to decide whether to continue a

pregnancy prior to viability and, as a result, will be subject to serious physical, psychological, and

emotional harms, all of which are irreparable. Without an injunction from this court, the Ban will

go into effect on July 10, 2019. Plaintiffs respectfully request that the court grant relief before this

unconstitutional ban is allowed to inflict irreparable harm.

                                   STATUTORY FRAMEWORK

        If a patient’s pregnancy is in the uterus, Ohio law requires the provider who intends to

perform an abortion to determine whether there is detectible cardiac activity. If cardiac activity is

detected, the Ban makes it a crime to “caus[e] or abet[] the termination of” the pregnancy. S.B. 23 §

1, amending § 2919.195(A). Typically, cardiac activity can be detected around six weeks into

pregnancy. Compl. ¶ 32. Pregnancy is dated using the first day of the patient’s last menstrual

period (“LMP”). Compl. ¶ 35. Thus, six weeks into pregnancy would be approximately two

weeks after the patient’s missed period. Compl. ¶ 36.



the Senate acknowledged that, if upheld, S.B. 23 would create “a new standard” for determining
an abortion restriction’s constitutionality. Talia Kaplan, Ohio “Heartbeat” Abortion Ban Passes
Senate as Governor Vows to Sign It, Fox News (Mar. 14, 2019), https://www.foxnews.com/faith-
values/ohio-heartbeat-abortion-ban-closer-to-becoming-law.



                                                    3
        S.B. 23 permits abortion care after cardiac activity is detected only if the abortion is

necessary to prevent the patient’s death or to prevent “serious risk of the substantial and irreversible

impairment of a major bodily function.” S.B. 23, § 1, amending Ohio Rev. Code § 2919.195(B).

“‘Serious risk of substantial and irreversible impairment of a major bodily function’ means any

medically diagnosed condition that so complicates the pregnancy of the woman as to directly or

indirectly cause the substantial and irreversible impairment of a major bodily function,” which

“includes pre-eclampsia, inevitable abortion, and premature rupture of the membranes[;] may

include, but is not limited to, diabetes and multiple sclerosis[;] and does not include a condition

related to the woman’s mental health.” Ohio Rev. Code § 2919.16(K).

        A violation of the Ban is a fifth-degree felony, punishable by up to one year in prison and

a fine of $2,500. S.B. 23 § 1, amending Ohio Rev. Code § 2919.195(A); Ohio Rev. Code §§

2929.14(A)(5), 2929.18(A)(3)(e). In addition to criminal penalties, the state medical board may

assess a forfeiture of up to $20,000 for each violation of the Ban, S.B. 23 § 1, amending Ohio

Rev. Code § 2919.1912(A), and limit, revoke, or suspend a physician’s medical license based on

a violation of the Ban, see Ohio Rev. Code § 4371.22(B)(10). The Plaintiff facilities could face

criminal penalties and revocation of their ambulatory surgical facility license for a violation of

the Ban at their facilities. A patient may also bring a civil action against a provider who violates

the Ban and recover damages in the amount of $10,000 or more. S.B. 23 § 1, amending Ohio

Rev. Code § 2919.199(B)(1).

                                     STATEMENT OF FACTS

        One critical and indisputable fact resolves this case: S.B. 23 bans abortion care at and

after approximately six weeks in pregnancy, which is prior to viability. Compl. ¶¶ 32, 34.




                                                    4
       In a normally developing embryo, cells that form the basis for development of the heart

later in gestation produce activity that can be detected with ultrasound. Compl. ¶ 30. Consistent

with common medical practice, as well as existing law, see Ohio Rev. Code § 2919.191(A),

Plaintiffs perform an ultrasound to date the pregnancy and to determine whether there is

detectable cardiac activity. Compl. ¶ 31. An ultrasound can be performed either by placing a

transducer on the patient’s abdomen or by inserting a probe into the patient’s vagina. Id. Many

providers, including providers at Plaintiff clinics, use a vaginal ultrasound to confirm and date

early pregnancy. Id. Using vaginal ultrasound, cardiac activity is generally detectible beginning

at approximately six weeks from the first day of the patient’s last menstrual period.3 Compl. ¶

32. At that point in pregnancy, no embryo is capable of surviving outside of the womb. Compl.

¶ 34. Thus, S.B. 23 prohibits abortion well before viability. Id.

       At six weeks in pregnancy, many women4 are unaware that they are pregnant. Compl. ¶

39. The menstrual cycle is usually approximately four weeks long, but will vary based on the

individual. Compl. ¶ 36. Thus, even a woman with highly regular periods would be four weeks

pregnant as measured from her last menstrual period when her missed period occurs. Id. A ban

on abortion at and after six weeks would only allow two weeks, at most, for a woman to learn

that she is pregnant, decide whether to have an abortion, and seek and obtain abortion care. Id.



3
 S.B. 23 instructs the Ohio Department of Health to adopt rules “specifying the appropriate
methods of performing an examination for the purpose of determining the presence of a fetal
heartbeat” within 120 days of the passage of the bill. S.B. 23 § 1, amending Ohio Rev. Code §
2919.192.
4
 Plaintiffs use “women” in this memorandum as a short-hand for people who are or may become
pregnant, but note that people of all gender identities, including gender non-conforming people
and transgender men, may also become pregnant and seek abortion care and would thus also
suffer irreparable harm as a result of the Ban.




                                                 5
Those who have irregular periods—which are extremely common and occur for a variety of

reasons, including certain common medical conditions, contraceptive use, age, or

breastfeeding—or those who experience bleeding during early pregnancy that could be mistaken

for a period may be denied the opportunity to obtain abortion care altogether because they may

not have even realized that they missed a period. Compl. ¶¶ 37-39.

         In addition to the medical reasons that abortion might be difficult or impossible to obtain

on this shortened timeline, many patients will face logistical obstacles to obtaining abortion care

before six weeks of pregnancy. Compl. ¶ 40. Patients will need to schedule an appointment,

gather the resources to pay for the abortion and related costs,5 and arrange transportation to a

clinic, time off of work, and possibly childcare during appointments.6 Compl. ¶ 42. Minor

patients, unless emancipated, must also obtain written consent from a parent or a court order

from a judge before they can receive care. Ohio Rev. Code § 2919.121. All of these burdens are

increased by an Ohio law mandating that all patients make two in-person trips at least 24 hours

apart to the clinic in order to obtain an abortion. Compl. ¶¶ 40-41; Ohio Rev. Code § 2317.56.

         For all of the above reasons, the vast majority of abortions in Ohio take place at or after

six weeks of pregnancy. Compl. ¶ 44. Thus, S.B. 23 will prohibit almost all abortion care in

Ohio. Compl. ¶ 45.




5
  Ohio Law prohibits public insurance, including Medicaid, and insurance purchased on the state
health exchange from covering abortion services except in the very limited circumstances where
a patient’s physical health or life is at risk, where the pregnancy is a result of rape and that rape
has been reported to law enforcement, or where the pregnancy is the result of incest and that
incest has been reported to law enforcement. Ohio Rev. Code §§ 9.04, 3901.87; Ohio Admin.
Code § 5160-17-01.
6
    A majority of those having abortions (61%) already have at least one child. Compl. ¶ 47.



                                                   6
       The decision to terminate a pregnancy is informed by a combination of diverse, complex,

and interrelated factors that are intimately related to the individual’s values and beliefs, culture

and religion, health status and reproductive history, familial situation, and resources and

economic stability. Compl. ¶ 3. A child can place economic and emotional strain on a family

and may interfere with an individual’s life goals. Compl. ¶ 50. As most patients who seek

abortion already have at least one child, families must consider how an additional child will

impact their ability to care for the children they already have. Id. Even for someone who is

otherwise healthy and has an uncomplicated pregnancy, carrying that pregnancy to term and

giving birth poses serious medical risk and can have long term medical and physical

consequences. Compl. ¶ 51. For a woman with a medical condition caused or exacerbated by

pregnancy, or who learns that her fetus has been diagnosed with a severe or lethal anomaly, these

risks are increased. Id. Pregnancy, childbirth, and an additional child may exacerbate an already

difficult situation for those who have suffered trauma, such as sexual assault or domestic

violence. Compl. ¶ 52. The near total ban on abortion imposed by S.B. 23 would have a

devastating impact on the lives of individuals who want to consider or seek abortion in Ohio, and

a disproportionate impact on the lives of Black people, other people of color, and people with

low incomes in Ohio.7 Compl. ¶¶ 53-54.



7
 In 2017, Black people made up only 12.9% of Ohio’s population, but 40% of people who
obtained abortions in Ohio. Indigenous (American Indian) people and other people of color
(Asian/Pacific Islander, Multiracial, and Hispanic people) made up 8.8% of the population, but
11.9% of the people that obtain abortions. Induced Abortions in Ohio, Ohio Dep’t of Health,
https://odh.ohio.gov/wps/portal/gov/odh/know-our-programs/vital-statistics/resources/vs-
abortionreport2017; Quick Facts: Ohio, U.S. Census Bureau, https://www.census.gov/
quickfacts/oh. Consistent with national statistics, a large majority of people who obtain abortion
care in Ohio are low income. Compl. ¶ 57; see EMW Women’s Surgical Center, P.S.C. v.
Glisson, 2018 WL 6444391 at *8 n.11 (W.D. Ky. Sept. 28, 2018) (crediting recent statistics
showing that nationally 75 percent of abortion patients are poor or low-income) (citing Nat’l



                                                  7
                                            ARGUMENT

       Plaintiffs seek a preliminary injunction or, in the alternative, a temporary restraining

order, to prevent the Ban from inflicting constitutional, medical, emotional, psychological and

other harm on Plaintiffs’ patients. In ruling on such a motion, the Court considers four factors,

all of which weigh heavily in Plaintiffs’ favor: “(1) whether the movant has a strong likelihood

of success on the merits; (2) whether the movant would suffer irreparable injury absent the

injunction; (3) whether the injunction would cause a substantial harm to others; and (4) whether

the public interest would be served by the issuance of an injunction.” Am. Civil Liberties Union

Fund of Mich. v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of

Fairborn, 668 F.3d 814, 818-19 (6th Cir. 2012)).

       As set forth below, Plaintiffs readily satisfy this standard. Because the Ban directly

contravenes decades of binding Supreme Court precedent holding that a state may not ban

abortion before the point of viability, Plaintiffs will succeed on the merits. In addition,

enforcement of the Ban will inflict severe and irreparable harm on Plaintiffs’ patients; the

balance of hardships weighs decisively in Plaintiffs’ favor; and the public interest would be

served by blocking the enforcement of this unconstitutional and harmful statute. This Court

should therefore grant injunctive relief.

I.     PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR SUBSTANTIVE
       DUE PROCESS CLAIM.

       Plaintiffs are certain to succeed on the merits of their claim that the Ban violates

Plaintiffs’ patients’ liberty rights under the Fourteenth Amendment by banning abortion before



Acads. of Scis., Eng’g & Med., The Safety and Quality of Abortion Care in the United States, S-
6 (2018)).




                                                  8
viability. Nearly five decades ago, the Supreme Court struck down as unconstitutional a state

criminal abortion statute proscribing all abortions except those performed to save the life of the

pregnant woman. Roe, 410 U.S. at 166. Specifically, the Supreme Court held that (1) the Due

Process Clause of the Fourteenth Amendment to the U.S. Constitution protects a woman’s right

to choose abortion, id. at 153-54, and, (2) prior to viability, the State has no interest sufficient to

justify a ban on abortion, id. at 163-165. Rather, the State may “proscribe” abortion only after

viability—and even then, it may not ban abortion where necessary to preserve the life or health

of the woman. Id. at 163-64.

        The Supreme Court has repeatedly affirmed this core holding in the more than four

decades since Roe was decided. For example, in Planned Parenthood of Southeastern

Pennsylvania v. Casey—handed down more than a quarter century ago—the Court reaffirmed

the “central principle” of Roe that “[b]efore viability, the State’s interests are not strong enough

to support a prohibition on abortion.” 505 U.S. 833, 846, 871 (1992). Although Casey

abandoned Roe’s strict scrutiny standard in favor of the “undue burden” test, under which a

restriction on pre-viability abortion is permitted as long as the law does not have the purpose or

effect of placing a “substantial obstacle” in the path of a woman seeking abortion, the Court

emphasized:

        Our adoption of the undue burden analysis does not disturb the central holding of
        Roe v. Wade, and we reaffirm that holding. Regardless of whether exceptions are
        made for particular circumstances, a State may not prohibit any woman from
        making the ultimate decision to terminate her pregnancy before viability.

505 U.S. at 879 (emphasis added); see also id. at 846 (“Roe’s essential holding . . . is a

recognition of the right of the woman to choose abortion before viability.”); id. at 871 (asserting

that any state interest is “insufficient to justify a ban on abortions prior to viability even when it

is subject to certain exceptions”). These central tenets have been repeatedly reaffirmed by the



                                                   9
Court, including as recently as 2016. Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292

(2016).

          Unsurprisingly, attempts to ban abortion prior to viability have been uniformly rejected

by the courts. See e.g, Edwards v. Beck, 786 F.3d 1113, 1117-19 (8th Cir. 2015), cert. denied,

136 S. Ct. 895 (2016) (striking down a ban on abortion starting at twelve weeks); Isaacson v.

Horne, 716 F.3d 1213, 1217, 1231 (9th Cir. 2013), cert. denied, 134 S. Ct. 905 (2014) (striking

down ban on abortion starting at twenty weeks); Jane L. v. Bangerter, 102 F.3d 1112, 1117-18

(10th Cir. 1996), cert. denied, 520 U.S. 1274 (1997) (striking down ban on abortion starting at

twenty-two weeks); Sojouner T. v. Edwards, 974 F.2d 27, 29, 31 (5th Cir. 1992), cert denied,

507 U.S. 972 (1993) (striking down a ban on all abortions); Guam Soc’y of Obstetricians &

Gynecologists v. Ada, 962 F.2d 1366, 1368-69, 1371-72 (9th Cir. 1992), cert. denied, 506 U.S.

1011 (1992) (striking down a ban on all abortions); Jackson Women’s Health Org. v. Currier,

349 F. Supp. 3d 536, 537-38, 544-45 (S.D. Miss. 2018) (striking down a ban on abortions

starting at fifteen weeks); Bryant v. Woodall, 363 F. Supp. 3d 611, 630-32 (M.D.N.C. 2019)

(striking down a ban on abortions starting at twenty weeks); see also Women’s Med. Prof’l Corp.

v. Voinovich, 130 F.3d 187, 201 (6th Cir. 1997) (striking down a ban on a second trimester

abortion method because it would “inhibit[] the vast majority of second trimester abortions” and

“would clearly have the effect of placing a substantial obstacle in the path of a woman seeking a

pre-viability abortion”); Preterm-Cleveland v. Himes, 294 F. Supp. 3d 746, 749 (S.D. Ohio

2018) (preliminarily enjoining Ohio’s ban on abortion when one of the woman’s reasons is an

indication of Down syndrome, because “a State may not prohibit any woman from making the

ultimate decision to terminate her pregnancy before viability” (quoting Casey, 505 U.S. at 879)

(citing Roe, 410 U.S. at 163-64)).




                                                  10
       Attempts to ban abortion beginning at the detection of cardiac activity have likewise been

invalidated. In 2013, North Dakota became the first state to attempt to enact such a ban. That

law was struck down. See MKB Mgmt. Corp. v. Stenehjem, 795 F.3d 768, 772-73 (8th Cir.

2015), cert. denied, 136 S. Ct. 981 (2016). In 2018, Iowa became the second state to do so; that

law was also struck down. See Ruling on Motion for Summary Judgment, Planned Parenthood

of the Heartland, Inc. v. Reynolds ex rel. Iowa, No. EQCE 83074 (D. Ct. Iowa Jan. 22, 2019).

Already this year, a federal court in Kentucky entered an injunction against a 2019 law that,

similar to the one challenged here, would have banned nearly all abortions in Kentucky by

prohibiting abortion at and after approximately six weeks LMP. See Temporary Restraining

Order at 2-3, EMW Women’s Surgical Center v. Beshear, No. 3:19-cv-178, Dkt. No. 15 (W.D.

Ky. Mar. 14, 2019); Mem. of Conf. & Order at 2, EMW Women’s Surgical Center v. Beshear,

No. 3:19-cv-17, Dkt. No. 32 (W.D. Ky. Mar. 27, 2019).

       Indeed, no court has upheld any pre-viability abortion ban. That is because under the

binding precedent of Casey and Roe, such a ban is inarguably unconstitutional.8 Plaintiffs have

therefore established that they are likely to succeed on the merits of their claim that the Ban

violates the substantive due process rights of their patients.

II.    PLANTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM IF THE BAN
       TAKES EFFECT.

       Plaintiffs’ patients will suffer serious and irreparable harm in the absence of a

preliminary injunction. The Ban prevents Ohioans from exercising their fundamental

constitutional right to reproductive freedom. The denial of constitutional rights is, per se, an

irreparable harm. Moreover, Plaintiffs’ patients will be prohibited from obtaining a desired

8
 Even Ohio state legislators and Governor DeWine have admitted that the Ban is
unconstitutional under this binding precedent. See supra n.2.



                                                 11
abortion, which can result in physical, emotional, and psychological harms, all of which are

irreparable.

       The Sixth Circuit has long made clear: “[I]f it is found that a constitutional right is being

threatened or impaired, a finding of irreparable injury is mandated.” Am. Civil Liberties Union

of Ky. v. McCreary Cty., 354 F.3d 438, 455 (6th Cir. 2003) (emphasis added) (citing Elrod v.

Burns, 427 U.S. 347, 373 (1976)); accord Mich. State A. Phillip Randolph Inst. v. Johnson, 833

F.3d 656, 669 (6th Cir. 2016) (“[W]hen constitutional rights are threatened or impaired,

irreparable injury is presumed.” (internal citations omitted)); Obama for Am. v. Husted, 697 F.3d

423, 436 (6th Cir. 2012) (same); see also Taubman Co. v. Webfeats, 319 F.3d 770, 778 (6th Cir.

2003) (“[T]he loss of constitutional rights for even a minimal amount of time constitutes

irreparable harm.”). Because it is clear that S.B. 23 impairs Plaintiffs’ patients’ rights guaranteed

by the Fourteenth Amendment to the United States Constitution, it per se inflicts irreparable

harm and should be enjoined.

       Moreover, forcing women to remain pregnant against their will inflicts physical,

emotional, and psychological consequences that alone constitute irreparable harm. See e.g.,

Elrod, 427 U.S. at 373-74; Planned Parenthood of Ariz., Inc. v. Humble, 753 F.3d 905, 911 (9th

Cir. 2014); Planned Parenthood of Wis., Inc. v. Van Hollen, 738 F.3d 786, 796 (7th Cir. 2013).

As Roe recognized, the loss of access to abortion can impose serious harm:

       Specific and direct harm medically diagnosable even in early pregnancy may be
       involved. Maternity, or additional offspring, may force upon the woman a
       distressful life and future. Psychological harm may be imminent. Mental and
       physical health may be taxed by child care. There is also distress, for all
       concerned, associated with the unwanted child, and there is the problem of
       bringing a child into a family already unable, psychologically and otherwise, to
       care for it.




                                                 12
410 U.S. at 153. Further, abortion access is critical to achieving equality. As the Supreme Court

observed in Casey, access to abortion care has improved women’s lives: “The ability of women

to participate equally in the economic and social life of the Nation has been facilitated by their

ability to control their reproductive lives.” 505 U.S. at 835.

       Concerns about achieving equality are especially relevant in Ohio, where the

communities most affected by the Ban are constituted by racial and ethnic minorities and people

with low incomes, communities that already face multiple barriers to achieving equality. See

Compl. ¶¶ 54-55, 57. Were S.B. 23 to go into effect, Black Ohioans are likely to suffer some of

the gravest consequences. Recent statistics from the U.S. Centers for Disease Control and

Prevention show that Black women are three times more likely than White women to die of

causes related to pregnancy.9 Additionally, in Ohio, Black infants are three times more likely

than White infants to die before their first birthday.10 Denying women desired abortions while

simultaneously failing to adequately address these disparities will only result in an increase in the

number of bad outcomes for Black people.

       In sum, the Ban will cause irreparable injury to Plaintiffs’ patients, warranting relief from

the Ban.

9
 Emily E. Petersen et al., Vital Signs: Pregnancy-Related Deaths, United States, 2011-2015, and
Strategies for Prevention, 13 States, 2013-2017, 68 Morbidity & Mortality Weekly Rep. 423
(May 10, 2019),
https://www.cdc.gov/mmwr/volumes/68/wr/mm6818e1.htm?s_cid=mm6818e1_w.
10
   Ohio Infant Deaths in 2017 Second-Lowest on Record While Racial Disparities in Birth
Outcomes Continued, Ohio Dep’t of Health (Dec. 6, 2018),
https://odh.ohio.gov/wps/portal/gov/odh/media-center/odh-news-releases/2017-ohio-infant-
mortality-report; see also Hearing on S.B. 23, 133rd Leg. Ses. (2019) (testimony of New Voices
for Reproductive Justice) (calling the racial disparities in the infant mortality rates “the direct
result of institutional and environmental harm on multiple fronts”); id. (statement of Sen. Sandra
Williams) (“Ohio is continuing to fail to close the gap in racial disparities when it comes to
infant mortality.”).



                                                 13
III.    THE BALANCE OF HARM TIPS DECIDELY IN PLAINTIFFS’ FAVOR.

        While Plaintiffs’ patients will suffer numerous irreparable harms without an injunction,

Defendants will suffer no injury whatsoever; Plaintiffs’ requested relief will simply preserve the

status quo that has been in place for more than four decades. See Jackson Women’s Health Org.

v. Currier, 940 F. Supp. 2d 416, 424 (S.D. Miss. 2013) (balance of equities favored preliminary

relief where injunction against a fifteen-week abortion ban would “essentially continue[] the

status quo”). Further, the State of Ohio cannot be harmed by being prevented from violating the

Constitution. See Chamber of Commerce of U.S. v. Edmonson, 594 F.3d 742, 771 (10th Cir.

2010) (defendant “does not have an interest in enforcing a law that is likely constitutionally

infirm”). The balance of harm thus weighs decisively in Plaintiffs’ favor.

IV.     A PRELIMINARY INJUNCTION SERVES THE PUBLIC INTEREST.

        Enjoining the Ban clearly serves the public interest. As the Sixth Circuit has made clear,

“[w]hen a constitutional violation is likely . . . the public interest militates in favor of injunctive

relief because it is always in the public interest to prevent violation of a party’s constitutional

rights.” Am. Civil Liberties Union Fund of Mich., 796 F.3d at 649 (alternations in original)

(quoting Miller v. City of Cincinnati, 622 F.3d 524, 540 (6th Cir. 2010)); accord Mich. State, 833

F.3d at 669 (same); Am. Freedom Def. Initiative v. Suburban Mobility Auth. for Reg’l Transp.,

698 F.3d 885, 896 (6th Cir. 2012) (“[T]he public interest is promoted by the robust enforcement

of constitutional rights . . . .”); G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d

1071, 1079 (6th Cir. 1994) (same). The only way to prevent the public harm that would result

from this far-reaching constitutional violation is to enjoin enforcement of the Ban.

V.      A BOND IS NOT NECESSARY IN THIS CASE.

        This Court should waive the Federal Rule of Civil Procedure 65(c) bond requirement.

The Sixth Circuit has long held “that the district court possesses discretion over whether to


                                                   14
require the posting of security.” Appalachian Reg’l Healthcare, Inc. v. Coventry Health & Life

Insurance Co., 714 F.3d 424, 431 (6th Cir. 2013) (emphasis omitted) (quoting Molton Co. v.

Eagle-Picher Indus., 55 F.3d 1171, 1176 (6th Cir. 1995)); see also Molton Co., 55 F.3d at 1176

(affirming district court decision to require no bond because of “the strength of [the plaintiff’s]

case and the strong public interest involved”). This Court should use its discretion to waive the

bond requirement here, where the relief sought will result in no monetary loss for Defendants.

                                          CONCLUSION

       For the foregoing reasons, this Court should grant Plaintiffs’ Motion for Preliminary

Injunction.



Dated: May 15, 2019




                                                 15
                                             Respectfully submitted,

                                                 /s/ B. Jessie Hill**
Elizabeth Watson*                                B. Jessie Hill #0074770, Trial Attorney
Rachel Reeves*                                   Freda J. Levenson #0045916
Brigitte Amiri*                                  American Civil Liberties Union of Ohio,
American Civil Liberties Union Foundation        Foundation, Inc.
125 Broad Street, 18th Floor                     4506 Chester Ave.
New York, NY 10004                               Cleveland, OH 44103
(212) 549-2633                                   (216) 368-0553 – Jessie Hill
(212) 549-2650 (fax)                             (614) 586-1972 x 125 – Freda Levenson
ewatson@aclu.org                                 (614) 586-1974 (fax)
rreeves@aclu.org                                 bjh11@cwru.edu
bamiri@aclu.org                                  flevenson@acluohio.org
Counsel for Plaintiff Preterm-Cleveland          Counsel for Plaintiff Preterm-Cleveland

Richard Muniz*                                   Jennifer L. Branch # 0038893
Planned Parenthood Federation of America         Alphonse A. Gerhardstein # 0032053
1110 Vermont Ave NW, Suite 300                   Gerhardstein & Branch Co. LPA
Washington, DC 20005                             441 Vine Street, Suite 3400
(202) 973-4800                                   Cincinnati, OH 45202
(202) 296-3480 (fax)                             (513) 621-9100
richard.muniz@ppfa.org                           (513) 345-5543 (fax)
Counsel for Plaintiffs Planned Parenthood        agerhardstein@gbfirm.com
Southwest Ohio Region, Planned                   jbranch@gbfirm.com
Parenthood of Greater Ohio, and Sharon           Counsel for Plaintiffs Planned
Liner, M.D.                                      Parenthood Southwest Ohio Region,
                                                 Planned Parenthood of Greater Ohio,
Melissa Cohen*                                   Sharon Liner, M.D., Women’s Med Group
Planned Parenthood Federation of America         Professional Corporation and Capital Care
123 William Street, Floor 9                      Network of Toledo
New York, NY 10038
(212) 541-7800
(212) 247-6811 (fax)                             *Applications for admission pro hac vice
melissa.cohen@ppfa.org                           forthcoming
Counsel for Plaintiffs Planned Parenthood
Southwest Ohio Region, Planned
Parenthood of Greater Ohio, and Sharon           ** Cooperating Counsel for the ACLU of
Liner, M.D.                                      Ohio Foundation




                                            16
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties have access to this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and Notice of

Electronic Filing has been served by ordinary U.S. mail and email upon all parties for whom

counsel has not yet entered an appearance.




                                                      /s/ B. Jessie Hill
                                                      Trial Attorney for Plaintiffs




                                                 17
